IN THE SUPREME COURT OF THE STATE OF MONTANA



IN RE 1998 RULES FOR                                                                :MAY 2 5 1999
ADMISSION TO THE BAR                                      ;          ORDERCLERKgL&$f
OF MONTANA                                                1                       II.                ._i,
                                                                                  %-ATE OF MCI : ii.iA



      This Court has determined that it is necessary to amend Section IV of the 1998 Rules
for Admission to the State Bar of Montana.
      IT IS HEREBY ORDERED that effective l%p3                        > 1999, Section IV of the
1998 Rules for Admission to the State Bar of Montana is amended as follows:
      C.     Except upon a showing of good cause, no attorney or firm may appearpro hat
      vice in more than two pending actions or proceedings in any state court or
      administrative aaencv (aeencvl in Montana.

      D.      t...

              The completed application, along with a fee of $100 must be filed with
      the State Bar of Montana. The application will then be reviewed by the State
      Bar of Montana which shall certify the number of prior appearance the
      applicant has been granted under Section IV-C and whether or not the
      applicant has been provided the requisite information. Upon certification, the
      State Bar shall forward the application and to the appropriate court or agencv.
      The court or auencv shall enter an order granting or refusing the application
      and, if the applicant is refused, the court or agency shall state its reasons. The
      State Bar of Montana shall maintain a record of all pro hat vice applications
      as a public record. Attorneys appearingpro hat vice shall notify the State Bar
      of Montana upon conclusion of the matter in which the attorney appeared.

      E.     . . . The court or agency in which an attorney is appearing pro hat vice
      or the Montana Supreme Court may, for violations of Montana law, the
      Montana Rules of Professional Conduct, Rules for Admission to the Bar of
      Montana, or orders of the court, withdraw its permission for an attorney to
      appearpro hat vice.

      F.      Montana attorneys of record shall sign all pleadings, motions and briefs
      and participate actively in all phases of the case, including, but not limited to,
      attendance at depositions and court or agency proceedings, preparation of
      discovery responses and briefs and all other activities necessary to be prepared
       to go forward with the case at all times. A district court or agency, upon
       motion by local counsel, may waive this rule based upon a showing of
       extraordinary circumstances. Upon waiver of the rule by the district court a
       agency, all papers subsequently filed shall be signed by counsel actively
       involved in the case. Such a waiver is not to be routinely granted.

       The Clerk is directed to provide copies of this Order to the State Bar of Montana to
the Administrator of the Board of Bar Examiners; to all members of the commission on
Admission Rules Revision; to West Group; to the Code Commissioner and Director of Legal
Services at the Montana Legislative Services Division; to each of the Clerks of the District
Courts of Montana; and to Sally Hilander at The Montana Lawyer magazine with the request
that this Order be published in the next possible issue.
                        ,r;E;
        DATED this&daFof May, 1999.




                                              2